*682Order affirmed. In our opinion the trial court was correct in denying the writ of error coram, nobis until petitioner’s sanity is restored (see People v. Cossentino, 14 N Y 2d 750).
Concur: Chief Judge Desmond and Judges Van Voobhis, Bubke, Soileppi, Bebgan and Keating. Judge Fuld dissents in the following memorandum: I do not believe that a defendant’s mental condition disables him from seeking coram nobis relief. (Cf. Baxstrom v. Herold, 383 U. S. 107.) I would reverse and remand for a hearing on the merits.